Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claims 1, 6-10, 16, 18, and 19 are amended. No claims are cancelled or amended. 

Response to Arguments
Applicant’s arguments and amendments, filed May 26, 2022, with respect to the Section 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2019/0005210 to Wiederspohn et al. in view of U.S. Pat. App. Pub. No. 2020/0272764 to Brannon et al. and U.S. Pat. App. Pub. No. 2020/0175554 to Vukich et al. 
With regards to claims 1, 10 and 19, Wiederspohn et al. teaches, when one or more user consents are required to communicate with users during a …process in which messages are sent to a plurality of users for a common purpose (paragraph [0019], “A consent data record represents a single consent given by the data subject through a computer-implemented application system.”), wherein a method is performed by a server in communication with the plurality of users over a network (paragraph [0022], “The computing platform 100 may be a cloud platform, an on-premise web application server platform or a personal device platform such as a personal computer, mobile device, etc.”), the server comprising one or more physical processors whereby a …process manager executing on the one or more physical processors initiates and manages the …process and a consent manager executing on the one or more physical processors interacts with the …process manager to provide the automated management of user consents during the …process (paragraph [0026], “In one embodiment, the consent template 132 is instantiated by the application system 160 to create an individual consent data record for a data subject.”; paragraph [0025], “In one embodiment, the consent management configuration component 110 provides a functionality to define one or more consent templates. When the CMS 105 is running, the one or more consent templates may be instantiated by the number of application systems associated with the CMS 105 to create individual consent data records for data subjects.”):
one or more processors (Fig. 12, element 1205, paragraph [0081]); 
one or more network interfaces configured to send messages to a plurality of users and receive messages from the plurality of users over the network (Fig. 12, element 1235, paragraph [0081]); [and]
a memory configured to store (Fig. 12, element 1210, 1215, 1220, and 1240, paragraph [0081): a set of user records for the plurality of users, each user record comprising one or more user consent values for a user associated with the user record, wherein each user consent value is assigned one of a first value indicating that the user has not granted or denied consent, a second value indicating that the user has granted consent, or a third value indicating that the user has denied consent (Fig. 12, element 1210, 1215, 1220, and 1240, paragraph [0019]); and one or more computer program instructions that, when executed by the one or more processors, configure the consent management system to (paragraph [0080]):
(a) receiving, by the consent manager, an indication from the campaign manager that the campaign has been initiated by the campaign manager (paragraph [0030], “In one embodiment, the consent management core component 115 is in communication with consent viewer 125, consent event handler components 120, and consent mass-process components 140.”, where the consent event handler components 120, and consent mass-process components 140 function as a campaign manager; paragraph [0031], “Examples of services that may be invoked from outside include services associated with consent instantiation, consent creation (e.g., through the “create consent” application process 162″), checking for individual consent data records (e.g., through “check consent” application process 164 of the application system 160″), viewing of individual consent data records, consent renewal, consent withdrawal, etc”), …; 
(b) accessing, by the consent manager, a user record from a set of user records stored in a physical memory of the consent management server (paragraph [0025], “When the CMS 105 is running, the one or more consent templates may be instantiated by the number of application systems associated with the CMS 105 to create individual consent data records for data subjects.”), each user record in the set of user records comprising one or more user consent values for a user associated with the user record, wherein each user consent value is assigned one of a first value indicating that the user has not granted or denied consent, a second value indicating that the user has granted consent, or a third value indicating that the user has denied consent (paragraph [0046], “State diagram 400 includes consent status “initial” 410, consent status “agreed” 420, consent status “withdrawn” 430, and consent status “disagreed” 440.”); 
(c) determining, by the consent manager, if the first value has been assigned to a first type of user consent in the accessed user record (paragraph [0050], “When a consent template is instantiated to create the individual consent data record, the lifecycle state of the individual consent data record is set to “initial” 510. Consequentially, when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”); 
(d) sending, in response to determining that the first value has been assigned to the first type of user consent, a first message from the consent management server over the network to the user to request the user's consent for the first type of user consent (paragraph [0047], “The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed” 420.”); 
(e) receiving at the consent management server a response from the user over the network, the response indicating that the user either grants or denies consent for the first type of user consent (paragraph [0047], “When the data subject agrees to give consent, the consent status is set to “agreed” 420.”; paragraph [0047], “Further, when the data subject decides to disagree to give the consent, the consent status is set to “disagreed” 440.”); 
(f) changing, by the consent manager, the first value assigned to the first type of user consent in the accessed user record to either (i) the second value in the first data record if the received response indicates that the user has granted consent or (ii) the third value if the received response indicates that the user has denied consent (paragraph [0047], “When the data subject agrees to give consent, the consent status is set to “agreed” 420.”; paragraph [0047], “Further, when the data subject decides to disagree to give the consent, the consent status is set to “disagreed” 440.”); and 
(g) sending, from the consent management server to the user over the network, a second message containing information corresponding to the first type of user consent if the user consent value for the first type of user consent in the accessed user record is assigned to the second value (Paragraph [0042], “When multiple controllers are specified in a consent (e.g., subsidiaries of a multi-national organization), an individual consent data record may be stored for each of the multiple controllers.”; paragraph [0067], “For example, the user 802 may receive a notification for an expiring individual consent data record at the CMS 820, and agree/disagree to renew the individual consent data record. Further, the user 802 may withdraw a given consent via the CMS 820.”). 
While Wiederspohn et al. teaches a system that provide capabilities to create, check, renew or withdraw consent (paragraph [0021]), but fails to explicitly teach that this consent application is a campaign. Nevertheless, it is noted that the consent event handler components 120, and consent mass-process components 140 of Wiederspohn et al. function as a campaign manager. More explicitly, Brannon et al. teaches initiating a campaign with a campaign manager (paragraph [0578], “As may be understood in light of this disclosure, a particular organization may undertake a plurality of different privacy campaigns, processing activities, etc. that involve the collection and storage of personal data. In some embodiments, each of the plurality of different processing activities may collect redundant data (e.g., may collect the same personal data for a particular individual more than once), and may store data and/or redundant data in one or more particular locations (e.g., on one or more different servers, in one or more different databases, etc.).”), and that each user record in the set of user records comprising one or more of user consent values for a user associated with the user record (paragraph [0022], “A consent receipt management and automated process blocking system, according to particular embodiments, comprises one or more processors, and computer memory that stores one or more consent records associated with a unique subject identifier, each of the one or more consent records being associated with a respective transaction of a plurality of transactions involving a data subject and an entity. In various embodiments, the consent receipt management and automated process blocking system is configured for: (1) receiving an indication that one or more computer systems are attempting to process one or more pieces of personal data associated with a data subject; (2) determining a purpose of processing the one or more pieces of personal data; (3) accessing the one or more consent records; (4) determining, based at least in part on the purpose of the processing and the one or more consent records, whether the data subject has provided valid consent to the processing of the one or more pieces of personal data for the purpose; (5) in response to determining that the data subject has provided the valid consent, automatically processing the one or more pieces of personal data for the purpose; and (5) in response to determining that the data subject has not provided the valid consent, at least temporarily blocking the processing of the one or more pieces of personal data.”)
Brannon et al. further teaches the first user record comprises an identification of a connected party to the user associated with the first user record and further comprises a first connected-party consent value for the connected party (paragraph [0242], “accessing an electronic guardian registry for one or more data subjects”; paragraph [0243], “determining, based at least in part on the one or more contact details for the guardian of the data subject using the electronic guardian registry, that the data subject has an identified registered guardian; and”; paragraph [0244], “communicating with the identified guardian, via the one or more contact details, to receive valid consent to fulfill the transaction on behalf of the data subject by: ”; paragraph [0245], “transmitting an electronic message to the identified guardian; and”; paragraph [0246], “prompting the identified guardian to provide the valid consent via the electronic message.”),
(h) accessing, by the consent manager, a second user record corresponding to the connected party identification in the first user record from the set of user records, the second user record comprising a second connected-party consent value for the connected party (paragraph [0245], “transmitting an electronic message to the identified guardian; and”; paragraph [0246], “prompting the identified guardian to provide the valid consent via the electronic message.”; paragraph [0973], “In various implementations, the system may include an electronic registry of guardians for data subjects that may not be of age for valid consent for particular types of personal data to be collected as part of the particular transaction. For example, guardians may access the electronic registry to identify one or more data subjects for which they are a guardian. Additionally, the guardian may identify one or more types of personal data and transactions for which the guardian will provide guardian consent. Further, in some implementations, the system may use previous authorizations of guardian consent between a guardian and particular data subject to identify the guardian of the particular data subject, and the guardian—data subject link may be created in the electronic registry of the system.”); 
(i) sending, from the consent management server to the connected party over the network, the second message if the first connected-party consent value is assigned to the second value and the second connected-party consent value is assigned to the second value (paragraph [0972], “In various embodiments, the system may be configured to communicate via electronic communication with the identified guardian (e.g., parent) of the data subject. The electronic communication may include, for example, email, phone call, text message, message via social media or a third-party system, etc. In some embodiments, the system may prompt the data subject to provide contact information for the data subject's guardian. The system may provide the electronic communication to the contact information provided by the data subject, and prompt the guardian to confirm they are the guardian of the data subject. In some embodiments, the system may provide a unique code (e.g., a six-digit code, or other unique code) as part of the electronic communication provided to the guardian. The guardian may then provide the received unique code to the data subject, and the system may enable the data subject to input the unique code to the system to confirm guardian consent. In some embodiments, the system may use blockchain between an electronic device of the guardian and the system and/or an electronic device of the data subject to confirm guardian consent.”);
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting consent in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to provide a clear basis for consent for parties not legally capable of doing so on their own (see paragraphs [0060]-[0068] of Brannon et al.).
While Wiederspohn et al. teaches a system that provide capabilities to create, check, renew or withdraw consent (paragraph [0021]) and Brannon et al. teaches storing data for a plurality of campaigns (paragraph [0578]), but fails to explicitly teach that this consent application is for multiple campaigns and storing data in a common memory. However, Vukich et al. teaches: 
consents are required to communicate with users during first and second campaigns in which messages are sent to a plurality of users for different purposes associated with each campaign (claim 1, “receiving, by a device associated with a network of devices, campaign selections data identifying campaign selections of a group of individuals, the group of individuals being customers of a particular entity, and the campaign selections including one or more of: a first campaign selection indicating whether an individual of the group of individuals consents to be targeted for a campaign by the particular entity, a second campaign selection indicating a mode of communication by which the individual agrees to receive offers that are part of the campaign by the particular entity, a third campaign selection indicating one or more time periods during which the individual agrees to receive offers that are part of the campaign by the particular entity, or a fourth campaign selection indicating what type of content the individual agrees to receive by the particular entity;”; paragraph [0047], “For example, assume the campaign management platform has trained a data model on historical data using one or more machine learning techniques. The historical data may include historical campaign preferences of individuals, historical campaign information that includes historical campaign parameters and/or historical campaign offers, historical user interactions with campaigns (e.g., indicating whether an individual was responsive to a campaign offer, made a purchase based on the campaign offer, etc.), and/or the like. The data model may be trained to predict optimal actions to recommend as part of the campaign information.”),
each user record in the set of user records comprising one or more of user consent values for a user associated with the user record (Claim 1, paragraph [0047], see above): wherein the consent manager is configured to access the same set of user records in the physical memory of the consent management server to identify one or more user consent values for each of the first and second campaigns (paragraph [0003], “According to some possible implementations, a first node may include one or more memories, and one or more processors, operatively coupled to the one or more memories”);
 (j) receiving, by the consent manager, an indication from the campaign manager that the second campaign has been initiated by the campaign manager (paragraph [0013], “The request may include data identifying campaign parameters, such as a campaign parameter indicating a subject of the campaign, a campaign parameter indicating a specific campaign offer being made during the campaign, a campaign parameter indicating a mode of communication that is to be used for the campaign, a campaign parameter indicating a duration of the campaign, and/or the like. In this case, the campaign management platform may identify the one or more individuals to target for the campaign by interacting with a set of smart contracts associated with the distributed ledger.”); 
(k) accessing, by the consent manager, the same user record associated with the user that the consent manager previously accessed for the user in connection with the first campaign (paragraph [0013], “In this case, the campaign management platform may identify the one or more individuals to target for the campaign by interacting with a set of smart contracts associated with the distributed ledger. For example, the set of smart contracts may receive the campaign parameters as input and may output an indication of whether the campaign preferences of the individuals associated with the smart contracts are compatible with the campaign parameters.”); and 
(l) sending, from the consent management server to the user over the network during the second campaign, a third message containing information corresponding to a second type of user consent if the user consent value for the second type of user consent in the accessed user record is assigned to the second value (paragraph [0013], “For example, the set of smart contracts may receive the campaign parameters as input and may output an indication of whether the campaign preferences of the individuals associated with the smart contracts are compatible with the campaign parameters.”; paragraph [0014], “Furthermore, the campaign management platform may provide the campaign information to the user device to permit the user device to use the campaign information to target the one or more individuals for the campaign.”).
This part of Vukich et al. is applicable to the system of Wiederspohn et al. in view of Brannon et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting consent in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. in view of Brannon et al. to include the contract secured consent storage as taught by Vukich et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in view of Brannon et al. in order to provide multiple consent campaigns in manner that secures data through processing contractually limited processes (see paragraph [0015] of Vukich et al.).

With regards to claims 3 and 14, Wiederspohn et al. teaches the first type of user consent corresponds to a user consent required to comply with at least one of the Telephone Consumer Protection Act (TCPA), Health Insurance Portability and Accountability Act (HIPAA), or General Data Protection Regulation (GDPR) (paragraphs [0001]-[0002]).

With regards to claims 4 and 15, Wiederspohn et al. teaches the user consent value for the first type of user consent stored in each user record is initially assigned to the first value (paragraph [0047], “In one embodiment, upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent.”).

With regards to claims 5, 16, and 20, Wiederspohn et al. teaches repeating steps for each user record in the set of user records (paragraph [0042], “When multiple controllers are specified in a consent (e.g., subsidiaries of a multi-national organization), an individual consent data record may be stored for each of the multiple controllers.”).

With regards to claims 6 and 17, Wiederspohn et al. teaches: the second message is a text message (paragraph [0028], “In one embodiment, upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent.”; and paragraph [0039], “In addition, term properties attribute 216 defines text phrases shown by a UI when the individual consent data records are created. The text phrases can be specified in different languages, based on languages configured to be supported by the consent template. For example, in case consent is requested from data subjects speaking different languages.”).

With regards to claims 7 and 18, Wiederspohn et al. teaches that system may send notifications for consent events to third party recipients and provide capabilities to create, check, renew or withdraw consent (paragraph [0021]), but fails to explicitly teach identification of a connected party to the user and a corresponding connected-party consent value for the connected party. However, Brannon et al. teaches: the first connected party if the connected-party consent value indicates that the user has provided consent to communicate the information in the second message from the consent manager to the connected party (paragraph [0132], “in response to determining the data subject does not meet the one or more age criteria for the processing of personal data under the transaction:”; paragraph [0133], “prompting the data subject to provide one or more contact details for a guardian of the data subject; ”; paragraph [0134], “accessing an electronic guardian registry for one or more data subjects;”; paragraph [0135], “determining, based at least in part on the one or more contact details for the guardian of the data subject using the electronic guardian registry, that the data subject has an identified registered guardian; and”; paragraph [0136], “communicating with the identified guardian, via the one or more contact details, to receive the valid consent to fulfill the transaction on behalf of the data subject by: ”; paragraph [0137], “transmitting an electronic message to the identified guardian; and”; paragraph [0138], “prompting the identified guardian to provide the valid consent via the electronic message.”). 
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to provide a clear basis for consent for parties not legally capable of doing so on their own (see paragraph [0060]-[0068] of Brannon et al.).

With regards to claim 8, Wiederspohn et al. teaches that system may send have events that trigger processes to create, check, renew or withdraw consent (paragraph [0031]), but fails to explicitly teach billing information.  However, Brannon et al. teaches at least one of the first or second campaign is used to communicate billing information the plurality of users (paragraph [0578], “As may be understood in light of this disclosure, a particular organization may undertake a plurality of different privacy campaigns, processing activities, etc. that involve the collection and storage of personal data. In some embodiments, each of the plurality of different processing activities may collect redundant data (e.g., may collect the same personal data for a particular individual more than once), and may store data and/or redundant data in one or more particular locations (e.g., on one or more different servers, in one or more different databases, etc.).”; paragraph [0772], “As a particular example, the system may receive the indication in response to a user submitting a webform via a website operated by the first entity. The webform may include, for example, one or more fields that include the user's e-mail address, billing address, shipping address, and payment information for the purposes of collected payment data to complete a checkout process on an e-commerce website.”).
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to automatically gather and organize consent data as an organization (see paragraph [0060]-[0068] of Brannon et al.).

With regards to claim 9, Wiederspohn et al. that system may send have events that trigger processes to create, check, renew or withdraw consent (paragraph [0031]), but fails to explicitly teach a campaign to gather consent information.  However, Brannon et al. teaches the method is performed at a start of the first campaign (paragraph [0858], “In particular, an entity may require consent before storing one or more cookies on a user's device and/or tracking the user via the one or more cookies. In various embodiments, an individual's consent to an entity's use of cookies may require, for example, an explicit affirmative action by the individual (e.g., continued browsing on a webpage and/or series of webpages following display of a cookie notice, clicking an affirmative consent to the use of cookies via a suitable interface, scrolling a webpage beyond a particular point, or undertaking any other suitable activities that requires the individual (e.g., user) to actively proceed with use of the page in order to demonstrate consent (e.g., explicit and/or implied consent) to the use of cookies.”).
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to automatically gather and organize consent data as an organization (see paragraph [0060]-[0068] of Brannon et al.).

With regards to claim 11, Wiederspohn et al. teaches that system may send have events that trigger processes to create, check, renew or withdraw consent (paragraph [0031]), but fails to explicitly teach a campaign to gather consent information.  However, Brannon et al. teaches configuring the consent management system to implement a consent manager and a campaign manager (paragraph [0576], “In particular embodiments, the one or more techniques for populating the data model may include, for example: (1) obtaining information for the data model by using one or more questionnaires associated with a particular privacy campaign, processing activity, etc.; (2) using one or more intelligent identity scanning techniques discussed herein to identify personal data stored by the system and map such data to a suitable data model, data asset within a data model, etc.; (3) obtaining information for the data model from a third-party application (or other application) using one or more application programming interfaces (API); and/or (4) using any other suitable technique.”).
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to automatically gather and organize consent data as an organization (see paragraph [0060]-[0068] of Brannon et al.).

With regards to claim 12, Wiederspohn et al. teaches that system may send have events that trigger processes to create, check, renew or withdraw consent (paragraph [0031]), but fails to explicitly teach a campaign to gather consent information.  However, Brannon et al. teaches configuring the system to initiate a campaign and to interact with the consent manager to identify which of the plurality of users may communicate each of the first and second campaigns (paragraph [0578], “In particular embodiments, the one or more techniques for populating the data model may include, for example: (1) obtaining information for the data model by using one or more questionnaires associated with a particular privacy campaign, processing activity, etc.; (2) using one or more intelligent identity scanning techniques discussed herein to identify personal data stored by the system and map such data to a suitable data model, data asset within a data model, etc.; (3) obtaining information for the data model from a third-party application (or other application) using one or more application programming interfaces (API); and/or (4) using any other suitable technique.”; paragraph [0579], “In particular embodiments, any entity (e.g., organization, company, etc.) that collects, stores, processes, etc. personal data may require one or more of: (1) consent from a data subject from whom the personal data is collected and/or processed; and/or (2) a lawful basis for the collection and/or processing of the personal data. In various embodiments, the entity may be required to, for example: (1) demonstrate that a data subject has freely given specific, informed, and unambiguous indication of the data subject's agreement to the processing of his or her personal data (e.g., in the form of a statement or clear affirmative action); (2) demonstrate that the entity received consent from a data subject in a manner clearly distinguishable from other matters (e.g., in an intelligible and easily accessible form, using clear and plain language, etc.); (3) enable a data subject to withdraw consent as easily as the data subject can give consent; (4) separate a data subject's consent from performance under any contract unless such processing is necessary for performance under the contract; etc.”).
This part of Brannon et al. is applicable to the system of Wiederspohn et al. as they both share characteristics and capabilities, namely, they are directed to obtaining and documenting in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wiederspohn et al. to include the connected-party consent value for the connected party as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wiederspohn et al. in order to automatically gather and organize consent data as an organization (see paragraph [0060]-[0068] of Brannon et al.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2019/0005210 to Wiederspohn et al. in view of U.S. Pat. App. Pub. No. 2020/0272764 to Brannon et al. and U.S. Pat. App. Pub. No. 2020/0175554 to Vukich et al. as applied to claim 1 and 10 above, and further in view of U.S. Pat. App. Pub. No. 2015/0050637 to James-Hatter et al.
With regards to claims 2 and 13, Wiederspohn et al. teaches a consent viewer 125 provides functionality to display individual consent data records of the data subjects to authorized users of the CMS 105 (paragraph [0030]), but fails to explicitly teach using different colored icons. However, James-Hatter et al. teaches using a plurality of different colored icons to represent different information (see discussion of red, yellow and green icons in paragraph [0033]), such as each of the first value, the second value, and the third value as taught by Wiederspohn et al. 
This part of James-Hatter et al. is applicable to the system of Wiederspohn et al. as modified by Brannon et al. as they both share characteristics and capabilities, namely, they are directed to presenting data to a user in a clear manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Wiederspohn et al. to include the different colored icons as taught by James-Hatter et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Wiederspohn et al. in order to present a clear visual display (see paragraph [0033] of James-Hatter et al.).	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. App. Pub. No. 2020/0168115 to Bell discusses a user management system that operates to collect user information, obtains parental or guardian consent, and determines individual student eligibility for specific innovation challenges,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629